Citation Nr: 1817184	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for scar on the left buttocks.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from October 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2017, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the Veteran's one linear scar measuring 17 centimeters on the left buttock has been manifested by intermittent pain during periods of cold weather.  There is no evidence of multiple scars affecting the head, face or neck; no evidence of deep or nonlinear scar; or a scar that affects an area of 6 square inches or more.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for a scar on the left buttocks have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DC) 7804, 7805 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Rating

The Veteran contends that he is entitled to a compensable rating for his scar on the left buttocks because the severity of the injury he sustained in service is more severe than the scar for which he is rated.  At the Board hearing, he essentially challenges the fact that it is even referred to as a scar.  See Board Hearing Transcript, p.5.  

The Veteran is currently rated for his scar under Diagnostic Code 7805.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered. 38 C.F.R. § 4.118, DC 7805.  Therefore, the Board has considered all applicable DCs, as discussed further herein.

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  

The Veteran was afforded a VA scars examination in October 2017 where he reported being injured in service at a bar fight where he was slashed across his left buttocks, leg and back.  He reported that he was not experiencing any pain at the site of the scar, but he does experience intermittent pain during periods of cold weather.  He denied taking any medication to treat his symptoms, but rather reported that he uses a special diet to assist with pain management.  The examiner noted that his scar (the examiner opined that it was indeed a scar) was not unstable, and did not have frequent loss of covering of skin over the scar.  The examiner noted that the Veteran's scar was linear and measured 17 centimeters (from left buttock extending to left hip).  The examiner further noted that the Veteran's scar did not result in limitation of function or cause any complications such as nerve or muscle damage.  

Based on a review of the pertinent evidence, the Board finds that a 10 percent rating for the Veteran's scar on the left buttocks is warranted.  In this regard, the Board concludes that, for the entire appeal period, the Veteran's scar was largely asymptomatic, with the exception of periods of cold weather, and did not result in functional impairment or other disabling effects.  Although the VA examiner noted in question 1B (Medical History) that none of the Veteran's scars of the trunk or extremities were painful, the Board credits the Veteran's competent reports of pain during changes in weather, especially cold weather (as noted by the examiner).  Although the Veteran's pain is limited to periods of cold weather, the Board notes that Diagnostic Code 7804 does not limit compensation based on the frequency of the reported pain.  Since the Veteran only has 1 painful scar, under Diagnostic Code 7804, he is entitled to a 10 percent rating.  

As noted above, the Veteran's scar is currently rated under DC 7805, which provides that other scars (including linear scars) are also to be rated based on any disabling effects not provided for by DCs 7800-7804. 38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examination of record or lay evidence does not reflect that the Veteran's scar results in any limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scar itself, compensable ratings are not warranted under DC 7805.

In sum, a maximum 10 percent rating is warranted for the Veteran's service-connected disability under Diagnostic Code 7804.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C. § 5107.


ORDER

Entitlement to a 10 percent rating, but no higher, for scar on the left buttocks is granted, subject to the regulations governing monetary payments. 


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


